          Case 1:18-cr-00567-VSB Document 59 Filed 02/08/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               -against-                                   18 Cr. 567 (VSB)

CHRISTOPHER COLLINS,
CAMERON COLLINS, and
STEPHEN ZARSKY,
                      Defendants.



        NOTICE OF DEFENDANTS’ MOTION FOR A BILL OF PARTICULARS

       PLEASE TAKE NOTICE that the undersigned, on behalf of defendants Christopher

Collins, Cameron Collins, and Stephen Zarsky, move this Court for an order, pursuant to Federal

Rule of Criminal Procedure 7(f), directing the government to provide a bill of particulars

identifying:

       a. the date, time, sender, recipient(s), locations, and amount (if applicable) of the wire
          communication serving as the basis for the wire fraud alleged in Count Ten;

       b. for each count charged in the Indictment, every act in furtherance of that count
          committed in the Southern District of New York;

       c. the “others” to whom Rep. Collins anticipated Cameron Collins would disclose the
          material, nonpublic information, as alleged in paragraphs 10, 23, and 45(a) of the
          Indictment;

       d. the “others” to whom Rep. Collins and Cameron Collins anticipated Mr. Zarsky
          would disclose the material, nonpublic information, as alleged in paragraph 10 of the
          Indictment;

       e. The personal benefit expected by Rep. Collins as a result of the alleged disclosure of
          material, nonpublic information to Cameron Collins, Mr. Zarsky, CC-1, CC-2, CC-3,
          CC-5, and CC-6, that forms the basis for the securities fraud alleged in Counts Two
          through Eight, and whether Rep. Collins was aware of the existence of CC-3, CC-5,
          and/or CC-6 and whether he was aware that Mr. Zarsky, CC-1, CC-2, CC-3, CC-5, or
          CC-6 owned Innate shares;
          Case 1:18-cr-00567-VSB Document 59 Filed 02/08/19 Page 2 of 3



      f. The personal benefit expected by Cameron Collins as a result of the alleged
         disclosure of material, nonpublic information to Mr. Zarsky, CC-1, CC-2, CC-3, CC-
         5, and CC-6, that forms the basis for the securities fraud alleged in Counts Three
         through Eight, and whether Cameron Collins was aware of the existence of CC-3
         and/or CC-5 and that they owned Innate shares; and

      g. The personal benefit expected by Mr. Zarsky as a result of the alleged disclosure of
         material, nonpublic information to CC-2, CC-3, and CC-5, that forms the basis for the
         securities fraud alleged in Counts Five through Seven.

      The grounds for this motion are more fully set forth in the accompanying Memorandum

of Law.




Dated: February 8, 2019                   Respectfully submitted,


                                          __________________________________
                                          Rebecca M. Ricigliano
                                          CROWELL & MORING LLP
                                          590 Madison Avenue, 20th Floor
                                          New York, New York 10022
                                          Telephone: (212) 895-4268
                                          Email: rricigliano@crowell.com

                                          Thomas A. Hanusik
                                          Patrick S. Brown (admitted pro hac vice)
                                          CROWELL & MORING LLP
                                          1001 Pennsylvania Avenue, NW
                                          Washington, DC 20004
                                          Telephone: (202) 624-2530
                                          Email: thanusik@crowell.com

                                          Attorneys for Cameron Collins
Case 1:18-cr-00567-VSB Document 59 Filed 02/08/19 Page 3 of 3



                           Jonathan B. New
                           BAKER HOSTETLER LLP
                           45 Rockefeller Plaza
                           New York, New York 10111
                           Telephone: (212) 589-4650
                           Email: jnew@bakerlaw.com

                           Jonathan R. Barr (admitted pro hac vice)
                           Kendall E. Wangsgard
                           BAKER HOSTETLER LLP
                           1050 Connecticut Avenue NW
                           Washington, DC 20036
                           Telephone: (202) 861-1534
                           Email: jbarr@bakerlaw.com

                           Attorneys for Christopher Collins


                           Mauro M. Wolfe
                           Amanda L. Bassen
                           DUANE MORRIS LLP
                           1540 Broadway
                           New York, New York 10036
                           Telephone: (212) 692-1017
                           Email: mmwolfe@duanemorris.com

                           Attorneys for Stephen Zarsky
